DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 9, 10, 13-15, and 18 are objected to because of the following informalities:
Claim 1, line 13, change “top” to --including a top door--
Claim 2, line 2, change “locks include padlocks” to --lock each include--;
Claim 3, line 2, change “locks are” to --lock are each--;
Claim 3, line 4, change “locks” to --lock--;
Claim 9, line 3, after “portion” insert --is--;
Claim 9, line 5, after “portion” insert --is--;
Claim 10, line 3, after “portion” insert --is--;
Claim 10, line 4, after “portion” insert --is--;
Claim 13, line 1, delete first recitation of “the”;
Claim 14, line 1, delete first recitation of “the”;
Claim 15, line 2, change “the seat portion” to --being--;
Claim 15, line 7, change “a” to --the--;
Claim 15, line 11, after “portion” insert --being--; and
Claim 18, line 20, before “fixed” insert --each--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 11, 12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if “latch”, “catch” and/or “finger” recited in claim 4, is referencing the “manually engageable mechanism” previously recited in claim 3, lines 4-5.
It is unclear if “latch” and/or “catch” recited in claim 6, line 3, is referencing the “manually engageable mechanism” previously recited in claim 3, lines 4-5.
In claim 6, line 4, “the (door or) lid” lacks antecedent basis.
It is unclear if the “rear surface” recited in claim 8, line 2, is referencing the “rear” previously recited in claim 1, line 10.
It is unclear if “lid closing a top” recited in claim 11, line 4, is referencing the “top (or side) door” previously recited in claim 1, line 13.
It is unclear if “door closing a side” recited in claim 12, line 4, is referencing the “side door” previously recited in claim 1, line 13.
It is unclear if “lid closing a top” recited in claim 16, line 4, is referencing the “top (or side) door” previously recited in claim 1, line 13.
It is unclear if “door closing a side” recited in claim 17, line 4, is referencing the “side door” previously recited in claim 1, line 13.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10,881,235. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-10, 10, and 11, respectively, of U.S. Patent No. 10,881,235. Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 1 of the application and claim 1 of the patent differ only by claim 1, line 13, of the application reciting the backrest portion door is a top door or side door.  This limitation reads on claim 1 of the patent as the backrest portion is inherently defined by sides and the location of its door is being viewed as a “side”. 
Dependent claims 2-5 and 7-11 of the application are substantially identical to dependent claims 2-5 and 6-10, respectively, of the patent.
Dependent claim 12 of the application reads on claim 10 of the patent as the “top” of the backrest portion in claim 10 of the patent is alternatively being viewed as a “side”, namely a top side.
Independent claim 15 of the application and claim 11 of the patent differ only by claim 15, lines 11-12, of the application reciting the specific dimensions of the backrest portion.  However, it would have been an obvious design consideration to modify claim 11 of the patent accordingly as a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 13, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 1, and 10, respectively of U.S. Patent No. 10,881,235 in view of Dehner et al. (US#2019/0000255). 
Claim 1 of the patent discloses all of the limitations of claim 13 of the application except for the thermal insulation.  However, as evidenced by Dehner, including thermal insulation is known in the secure package receptacle art, see [0028], lines 7-8 .  Therefore, as evidenced by Dehner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the patent by including thermal insulation.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of thermal insulation would allow for storage of perishable goods.
Claim 1 of the patent discloses all of the limitations of claim 14 of the application except for the drain.  However, as evidenced by Dehner, including a drain is known in the secure package receptacle art, see [0059], drain 111, Fig. 9.  Therefore, as evidenced by Dehner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the patent by including a drain.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the drain would maintain a dry interior thereby protecting the delivery from water damage.
Dependent claim 16 of the application and claim 10 of the patent are substantially identical.
Dependent claim 17 of the application reads on claim 10 of the patent as the “top” of the backrest portion in claim 10 of the patent is alternatively being viewed as a “side”, namely a top side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US#2021/0177150).
Regarding claim 1, Liu discloses in Figs. 1A-1B a secure package receptacle 11, comprising: 2a seat portion 100,200; 3a seat portion interior; 4a seat portion door (lid) 21,23 ; 5a seat portion lock 17 securing the seat portion door in a closed position 6preventing removing packages from the seat portion interior, the seat portion 7lock unlockable to allow opening the seat portion door to place the packages into 8the seat portion interior and unlockable to allow opening the seat portion door to 9remove packages from the seat portion interior; 10a backrest portion 30 attached to and extending above a “rear” of the seat 11portion as portion 30 is at the rear of receptacle 11 when viewing from the front (see Fig. 1A); 12a backrest portion interior; and13 a backrest portion top or side door (lid, see Fig. 1A, [0014], lines 4-6).
Liu fails to explicitly disclose a backrest portion lock securing the backrest portion door in a closed 15position preventing removing packages from the backrest portion interior, the 16backrest portion lock unlockable to allow opening the backrest portion door to 17place the packages into the backrest portion interior and unlockable to allow 18opening the backrest portion door to remove packages from the backrest portion interior.  However, as evidenced by the embodiment shown in Fig. 2A, a backrest portion door having a lock is known in the secure package receptacle art, see backrest portion 23 having a door (lid) 165 including a lock ([0016], lines 13-21).  Therefore, as evidenced by the Fig. 2A embodiment of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 1A-1B embodiment of Liu by including backrest portion lock securing the backrest portion door in a closed 15position preventing removing packages from the backrest portion interior, the 16backrest portion lock unlockable to allow opening the backrest portion door to 17place the packages into the backrest portion interior and unlockable to allow 18opening the backrest portion door to remove packages from the backrest portion interior.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the backrest portion lock would enhance the security of the receptacle.
Regarding claims 9 and 10, Liu fails to disclose the specific dimensional ranges as claimed.  However, it would have been an obvious design consideration to modify Liu by utilizing the claimed dimensional ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, the seat portion door and the backrest portion door are both lids closing the tops thereof.
Regarding claim 12, the seat portion door is a lid closing the top thereof.  The backrest portion door is a lid closing a side, namely the top side, thereof.

Claims 7, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US#2021/0177150) in view of Dehner et al. (US#2019/0000255).
Regarding claim 7, Liu fails to disclose a weighted base attached to a bottom of the seat portion and the backrest portion.  However, as evidenced by Dehner, weighted bases are known in the secure package receptacle art, see filled cavity 103 at bottom 102 (Fig. 7, [0058], lines 1-10).  Therefore, as evidenced by Dehner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by including a weighted base attached to a bottom of the seat portion and the backrest portion.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the weighted base would deter theft.
Regarding claim 13, Liu fails to disclose thermal insulation.  However, as evidenced by Dehner, including thermal insulation is known in the secure package receptacle art, see [0028], lines 7-8 .  Therefore, as evidenced by Dehner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by including thermal insulation.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of thermal insulation would allow for storage of perishable goods.
Regarding claim 14, Liu fails to disclose a drain.  However, as evidenced by Dehner, including a drain is known in the secure package receptacle art, see [0059], drain 111, Fig. 9.  Therefore, as evidenced by Dehner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by including a drain.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the drain would maintain a dry interior thereby protecting the delivery from water damage.
Regarding claim 16, Liu discloses the seat portion door and the backrest portion door are both lids closing the tops thereof.
Regarding claim 17, Liu discloses the seat portion door is a lid closing the top thereof.  The backrest portion door is a lid closing a side, namely the top side, thereof.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US#2021/0177150) in view of Becker et al. (US#2018/0310714).
Regarding claim 8, Liu fails to disclose an anchor passage on a rear surface.  However, as evidenced by Becker, utilizing anchors, and thus anchor passages, in a rear surface for attachment to a side of a building are known in the secure package receptacle art, see [0022], lines 10-14, and anchors, bolts, screws.  Therefore, as evidenced by Becker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by including an anchor passage on a rear surface for an anchoring device.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of an anchor passage on a rear surface and cooperating anchoring device would allow for mounting to a side of a building and deter theft.
Allowable Subject Matter
Claims 2-6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or upon filing a terminal disclaimer to overcome the double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677